Title: To James Madison from Joshua Barney, [4 August] 1801
From: Barney, Joshua
To: Madison, James


[Paris, 4 August 1801]
… I had the honour to write you by the Ship Maryland, at which time the treaty was not ratified by the first Consul, that circumstance has at length taken place, and the differences between the two republics happily terminated, there remaining only the 5th article to be carried into execution. When I had the honour to write you, I beg’d to be employed in any manner that the President might think proper, and I still repeat my desire, but if the President has no immediate employ for me in the U. S., and should he conceive that it will be necessary to name Commissioners to carry that part of the treaty into execution, I shall esteem it a favour in you Sir, in procuring me the appointment [to] be one of them.…
 

   Printed extract (American Art Association Catalogue No. 7799, Frederick B. McGuire Collection [1917], item 11). Listed as an “A.L.S., 2pp. 4to.”


   Letter not found.


   Article 5 of the Franco-American Convention of 1800 provided that, except for indemnities claimed on the basis of captures or confiscations, debts “contracted by one of the two nations, with individuals of the other, or by the individuals of one, with the individuals of the other shall be paid, or the payment may be prosecuted in the same manner, as if there had been no misunderstanding between the two States” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:462).


   Barney, at the time a chef de division in the French navy, had already written Jefferson offering his services “in any manner you may be pleased to employ me.” Under new regulations excluding foreigners, he was pensioned by the French on 1 Jan. 1802 (Hulbert Footner, Sailor of Fortune: The Life and Adventures of Commodore Barney, U.S.N. [New York, 1940], pp. 231–33).

